DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Henderson on 03/18/2022.
The claims of the instant application have been amended as follows: 
1.	A method of treating a NaPi2b expressing tumor in a human subject in need thereof, the method comprising administering to the subject a NaPi2b-targeted antibody polymer-drug conjugate by infusion at a dose of about 36 mg/m2 or about 43 mg/m2 on the first day of treatment and every four weeks thereafter, 
wherein the conjugate comprises a NaPi2b antibody comprising: a CDRH1 comprising the amino acid sequence GYTFTGYNIH (SEQ ID NO: 5); a CDRH2 comprising the amino acid sequence AIYPGNGDTSYKQKFRG (SEQ ID NO: 6); a CDRH3 comprising the amino acid sequence GETARATFAY (SEQ ID NO: 7); a CDRL1 comprising the amino acid sequence SASQDIGNFLN (SEQ ID NO: 8); a CDRL2 comprising the amino acid sequence YTSSLYS (SEQ ID NO: 9); and a CDRL3 comprising the amino acid sequence QQYSKLPLT (SEQ ID NO: 10); and 
a polymer-drug conjugate of Formula A:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:
the polymer comprises poly(1-hydroxymethylethylene hydroxymethyl-formal) (PHF) having a molecular weight ranging from about 5 kDa to about 10 kDa;
m is an integer from 20 to 75,
m1 is an integer from about 5 to about 35,
m2 is an integer from about 3 to about 10, 
m3a is an integer from 0 to about 4, 
m3b is an integer from 1 to about 5, 
the sum of m, m1, m2, m3a, and m3b ranges from about 40 to about 75, and
m5 is an integer from about 2 to about 5;
wherein the tumor is selected from the group consisting of ovarian cancer, endometrial cancer, and non-small cell lung cancer (NSCLC).


19. – 20.	(Cancelled)	

21.	The method of claim [[20]] 1, wherein the ovarian cancer is epithelial ovarian cancer, fallopian tube cancer, or primary peritoneal cancer.

23.	The method of claim [[20]] 1, wherein the ovarian cancer is platinum resistant and the subject has received no more than 3 line of prior therapy.

1, wherein the subject has ovarian cancer and has received no more than 3 line of prior therapy.


25.	The method of claim [[20]]1, wherein the NSCLC cancer is non-squamous and is sub-typed as adenocarcinoma.

33. – 34.	(Cancelled)	

35.	The method of claim [[20]] 1, wherein the endometrial cancer is epithelial endometrial cancer and is not a stromal tumor or a carcinosarcoma.


39. - 40	(Cancelled)	

Allowable Subject Matter
Claims 1, 2, 21-25, 27-29, 31 and 35 are allowed.

In the Declaration filed 02/18/2022, Applicant successfully demonstrated criticality of the dosages of instant claim 1.  A further review of the Specification and Drawings was conducted and it was determined that the data supplied to support this criticality was commensurate with the scope of the claimed limitations for ovarian cancer, NSCLC and endometrial cancer.  An Examiner’s Amendment was proposed to Applicant to bring the instant claims into a scope commensurate with the data that supported this dosage criticality.  Applicant agreed to this Amendment and the 103 rejection was dropped.  
 


Conclusion
	Claims 1, 2, 21-25, 27-29, 31 and 35 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JULIE WU/Supervisory Patent Examiner, Art Unit 1643